Filed 10/17/22 P. v. Darnell CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                   2d Crim. No. B317252
                                                                (Cons. w/ B317255)
      Plaintiff and Respondent,                            (Super. Ct. Nos. 21PT-00257,
                                                                   20PT-00392)
 v.                                                          (San Luis Obispo County)

 EDWARD DARNELL,

      Defendant and Appellant.



       In a prior opinion1, we reversed an order recommitting
appellant Edward Darnell for treatment as an offender with a
mental health disorder (OMHD; Pen. Code, §§ 2970, 2972). This
appeal concerns what happened after we remanded the case. The
trial court recommitted appellant twice: first after retrial on the
original petition and again after trial on a later-filed petition.
Appellant contends neither trial should have taken place and



       People v. Darnell (May 17, 2021, B307437) [nonpub. opn.]
         1

(Darnell I).
seeks to reverse both recommitment orders in this consolidated
appeal. We affirm.
             FACTS AND PROCEDURAL HISTORY
                               Darnell I
       The trial court first certified appellant as an OMHD in
2004. The People filed a petition to recommit him in June 2020
(the June 2020 petition).2 (Pen. Code,3 § 2970.) The trial court
granted the petition based in part on psychologist Brandi
Mathews, Psy.D.’s opinion that appellant continued to represent
a “substantial danger of physical harm to others.” (§ 2972, subd.
(c).) We concluded in Darnell I that her opinions were based on
treatment records and other hearsay documents the People did
not offer into evidence. The record also revealed the trial court
erred by allowing Dr. Mathews to recite case-specific hearsay
facts while testifying. (People v. Sanchez (2016) 63 Cal.4th 665
(Sanchez). We reversed the recommitment order and remanded
the case for further proceedings.
                    Retrial on June 2020 Petition
       The parties disagreed about how to proceed on remand.
The People sought retrial of the June 2020 petition. Appellant
opposed retrial and sought to dismiss the petition as barred by
the doctrines of res judicata and collateral estoppel. The trial
court found the People were entitled to a retrial. Dr. Mathews
again testified, this time referring to treatment records, reports,


      2 People
             v. Darnell (Super. Ct. San Luis Obispo County,
2020, No. 20PT-00392).

      3All statutory references are to the Penal Code unless
otherwise stated.




                                 2
and other documents properly offered into evidence by the
People. She concluded appellant continued to meet the criteria
for recommitment under section 2972, subdivision (c). The trial
court agreed and granted the petition.
           Trial on April 2021 Petition One Week Later
       The People filed a new recommitment petition while
Darnell I was pending (the April 2021 petition).4 Trial on the
April 2021 petition occurred only one week after retrial of the
June 2020 petition.5 Psychologist Joe Debruin, Ph.D. testified for
the People. He described how he prepared for trial by
interviewing appellant, consulting a treating psychiatrist, and
reviewing hospital records compiled over the past two decades.6
He noted a decrease in violent behavior but attributed the
improvement to appellant’s involuntary psychotropic drug
regimen. Dr. Debruin concluded that appellant’s long history of
substance abuse, lack of insight into his mental illness,7 and


      4People v. Darnell (Super. Ct. San Luis Obispo County,
2021, No. 21PT-00257).

      5 The recommitment order at issue in Darnell I expired on
September 11, 2021. The April 2021 petition sought to recommit
appellant for another year, the maximum period allowed under
section 2970.

      6 Appellant is currently housed at Coalinga State Hospital.
He spent ten years at Atascadero State Hospital prior to this.
His original commitment in the state hospital system stemmed
from an arson incident in 1999.

      7Treating psychiatrists diagnose appellant as suffering
from schizoaffective disorder bipolar type.




                                3
failure to develop a relapse prevention plan meant he remained a
substantial danger of physical harm to others if released. The
court agreed and again ordered appellant recommitted.
                  Consolidated Appeals – Darnell II
       Appellant separately appealed the recommitment orders
issued after the post-remand trials of the June 2020 petition and
April 2021 petition. We ordered the appeals consolidated.8
                            DISCUSSION
                          June 2020 Petition
       Appellant invokes the doctrines of res judicata and
collateral estoppel as precluding: (1) retrial of the June 2020
petition; and (2) trial of April 2021 petition. The retrial of the
June 2020 petition, however, was a continuation of the same
proceeding addressed in Darnell I. We analyze the preclusive
effect of our decision on retrial under the law of the case doctrine.
(Cf. Morohoshi v. Pacific Home (2004) 34 Cal.4th 482, 491 [“‘The
decision of an appellate court, stating a rule of law necessary to
the decision of the case, conclusively establishes that rule and
makes it determinative of the rights of the same parties in any
subsequent retrial or appeal in the same case’”].)
       Appellant cites the principle that a new trial is not allowed
when judgment is reversed based on insufficient evidence. (See,
e.g., McCoy v. Hearst Corp. (1991) 227 Cal.App.3d 1657, 1661
[when evidence “is insufficient as a matter of law to support
plaintiff’s cause of action, a judgment for defendant is required
and no new trial is ordinarily allowed, save for newly discovered
evidence”].) Appellant misconstrues Darnell I. We reversed the

      8We granted the People’s unopposed motion to consolidate
the appeals in an order filed May 16, 2022.




                                  4
trial court because it allowed Dr. Mathews’ expert testimony into
evidence over valid objections to its foundation. This evidentiary
error created a record tainted by improper opinion testimony and
case-specific hearsay. (Sargon Enterprises, Inc. v. University of
Southern California (2012) 55 Cal.4th 747, 770, citing Evid. Code,
§ 801 [“[T]he trial court acts as a gatekeeper to exclude
speculative or irrelevant expert opinion”].) Excising these tainted
parts of the record, in turn, left insufficient evidence to support
the finding of appellant’s dangerousness. We did not consider
(much less resolve) whether Dr. Mathews’s testimony would have
supported this finding if a proper foundation were laid. (People v.
Barragan (2004) 32 Cal.4th 236, 246-247, [“nothing in the law of
the case doctrine itself limits the additional evidence that a party
may introduce on retrial to that which ‘could not have been
presented at the first trial through the exercise of due
diligence’”].)
                          April 2021 Petition
       We likewise affirm the recommitment order issued after
trial on the April 2021 petition. The doctrines of res judicata and
collateral estoppel did not apply because the petition concerned a
different commitment period and different evidence. (See People
v. Barragan, supra, 32 Cal.4th at p. 252, quoting 7 Witkin, Cal.
Procedure (4th ed. 1997) Judgment, § 280, p. 820, italics omitted
and added [“‘[t]he doctrine of res judicata gives certain conclusive
effect to a former judgment in subsequent litigation involving the
same controversy’”].)




                                 5
                      DISPOSITION
      The recommitment orders are affirmed.
      NOT TO BE PUBLISHED.




                                    PERREN, J.*


We concur:



      GILBERT, P.J.



      BALTODANO, J.




      * Retired Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                6
                    Michael L. Duffy, Judge
           Superior Court County of San Luis Obispo
               ______________________________

      Gerald J. Miller, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Supervising Deputy
Attorney General, and Eric J. Kohm, Deputy Attorney General,
for Plaintiff and Respondent.